Case 4:20-cv-00068-RWS-CMC Document 149-6 Filed 12/18/20 Page 1 of 6 PageID #: 3504




       From: Steve Kardell <skardell@kardelllawgroup.com>
       Subject: RE: Help me understand
       Date: September 2, 2020 at 6:44:03 AM CDT
       To: "hutch@hsjustice.com" <hutch@hsjustice.com>
       Cc: Rafe Foreman <srforeman@hsjustice.com>, Juan
       Antonio Lozada <juan@tximmigrationlaw.com>
       I disagree.




       Steve Kardell

       Board Cer)ﬁed Labor & Employment Law; Texas Board of Legal
       Specializa)on



       4514 Cole Avenue, Suite 600
       Dallas, Texas 75205

       Direct: 214-616-4654
       Secure Fax: 469-729-9926
       Email: skardell@kardelllawgroup.com
       Website: www.dallaswhistleblowerlawyer.com




                                                                          Exh 6
Case 4:20-cv-00068-RWS-CMC Document 149-6 Filed 12/18/20 Page 2 of 6 PageID #: 3505




       This e-mail is covered by the Electronic CommunicaCons Privacy Act, 18 U.S.C.
       §§ 2510-2521 and is LEGALLY PRIVILEGED. The informaCon contained in this
       e-mail is intended only for the individual or enCty named above. If the reader
       of this message is not the intended recipient, or the employee or agent
       responsible for delivering it to the intended recipient, you are hereby noCﬁed
       any disseminaCon, distribuCon or copying of this communicaCon is STRICTLY
       PROHIBITED. If you have received this communicaCon in error, please
       immediately noCfy us by telephone (214-707-2466), and destroy the original
       message. Thank You.


       From: hutch@hsjusJce.com <hutch@hsjusJce.com>
       Sent: Wednesday, September 2, 2020 1:46 AM
       To: Steve Kardell <skardell@kardelllawgroup.com>
       Cc: Rafe Foreman <srforeman@hsjusJce.com>; Juan Antonio Lozada
       <juan@tximmigraJonlaw.com>
       Subject: Re: Help me understand

       AND TO BE VERY, VERY, VERY CLEAR: YOU ARE NOT AUTHORIZED TO
       REVEAL “STRATEGIC GOALS” WITH RESPECT TO THE OSHA
       COMPLAINT, YOU ARE NOT AUTHORIZED TO REVEAL UNDERLYING
       STRATEGIES OR WHY THE OSHA COMPLAINT WAS DRAFTED THE WAY
       IT WAS. YOU ARE NOT AUTHORIZED TO ADDRESS OR REVEAL MR.
       LOZADA’S “INTENT” WITH RESPECT TO THE OSHA COMPLAINT OR
       YOUR “INTENT” WITH RESPECT TO THE OSHA COMPLAINT. YOU ARE
       NOT AUTHORIZED TO MAKE ANY LEGAL ARGUMENT RELATING TO MR.
       LOZADA’S POSITION IN THIS CASE. YOU ARE NOT AUTHORIZED TO
       REVEAL ANY INFORMATION WHATSOEVER REGARDING THE
       DRAFTING, FILING OR INTENT BEHIND MR. LOZADA’S OSHA
       COMPLAINT. THE REVELATION OF ANY SUCH INFORMATION IS A
       VIOLATION OF THE LAW AND IS MALPRACTICE.




       Confidentiality Notice: This email and any files transmitted


                                                                                   Exh 6
Case 4:20-cv-00068-RWS-CMC Document 149-6 Filed 12/18/20 Page 3 of 6 PageID #: 3506




       herewith are confidential and intended solely for the use of
       the individual or entity to whom they are addressed. If you
       are not the named addressee, you shall not disseminate,
       distribute, or copy this e-mail. Please notify the sender
       immediately by e-mail if you have received this e-mYOail
       by mistake, and delete this e-mail from your system. If you
       are not the intended recipient, you are notified that
       disclosing, copying, distributing, or taking any action in
       reliance upon the contents of this information is
       strictly prohibited.



       On Sep 2, 2020, at 12:48 AM, Steve Kardell
       <skardell@kardelllawgroup.com> wrote:

       Mr. Kardell: You have withdrawn (true) waived fee (not
       true) and yet are talking to opposing counsel in an acJve
       case you withdrew from. (It’s Just a cerJﬁcate of
       conference, for our M/Leave, afached.)

       Stop immediately. You are not counsel of record and you
       want to ﬁle a response? (It’s an amicus declaraJon. See
       afached M / Leave describing the court’s discreJon
       here)

       Do not do so. It is contemptuous at best and malpracJce
       and could injure the client at worst. (I don't see anything
       in there that could injure the client. Plus, I have no
       desire to do so. Finally, if you can point something out
       that needs to be taken out, I will be happy to do so.).

                                                                          Exh 6
Case 4:20-cv-00068-RWS-CMC Document 149-6 Filed 12/18/20 Page 4 of 6 PageID #: 3507




       <image001.jpg>

       Steve Kardell

       Board Cer)ﬁed Labor & Employment Law; Texas Board of Legal
       Specializa)on

       <image002.png>

       4514 Cole Avenue, Suite 600
       Dallas, Texas 75205

       Direct: 214-616-4654
       Secure Fax: 469-729-9926
       Email: skardell@kardelllawgroup.com
       Website: www.dallaswhistleblowerlawyer.com
       <image003.jpg>
       <image004.jpg>

       <image005.png> <image006.png> <image007.png> <image008.
       png>


       This e-mail is covered by the Electronic CommunicaCons Privacy Act, 18 U.S.C.
       §§ 2510-2521 and is LEGALLY PRIVILEGED. The informaCon contained in this
       e-mail is intended only for the individual or enCty named above. If the reader
       of this message is not the intended recipient, or the employee or agent
       responsible for delivering it to the intended recipient, you are hereby noCﬁed
       any disseminaCon, distribuCon or copying of this communicaCon is STRICTLY
       PROHIBITED. If you have received this communicaCon in error, please
       immediately noCfy us by telephone (214-707-2466), and destroy the original
       message. Thank You.


       From: Rafe Foreman <srforeman@hsjusJce.com>
       Sent: Tuesday, September 1, 2020 3:08 PM



                                                                                   Exh 6
Case 4:20-cv-00068-RWS-CMC Document 149-6 Filed 12/18/20 Page 5 of 6 PageID #: 3508




       To: Steve Kardell <skardell@kardelllawgroup.com>
       Subject: Help me understand

       Mr. Kardell: You have withdrawn, waived fee and yet are talking to
       opposing counsel in an acJve case you withdrew from. Stop
       immediately. You are not counsel of record and you want to ﬁle a
       response? Do not do so. It is contemptuous at best and malpracJce and
       could injure the client at worst. Stop whatever it is you’re trying to do.
       Please don’t make me ask again.
       S. Rafe Foreman
       srforeman@hsjustice.com

       “Get you knee off my neck”
       In Memory of George Floyd 5/25/2020
       "The only thing necessary for the triumph of evil is for good men to do nothing”.
       Edmund Burke 1729-1797
       “Do Something!”
       El Paso/Dayton crowds 8/5/2019
       “ Travel is fatal to prejudice, bigotry, and narrow-mindedness…”
       Mark Twain- The Inncocents Abroad



       <image009.png>


           1312 Texas Avenue, Suite 101
                  Lubbock, Texas 79401
                      (806) 491-4911
                 (806) 491-9911 fax

             505 Pecan Street, Suite 101
               Fort Worth, Texas 76102
                   T: (817) 820-0100
                   F: (817) 820-0111
             www.warriorsforjustice.com




       <MoJon for Leave to File Amicus DeclaraJon.docx><Amicus DeclaraJon
       of Steve Kardell.docx>



                                                                                           Exh 6
Case 4:20-cv-00068-RWS-CMC Document 149-6 Filed 12/18/20 Page 6 of 6 PageID #: 3509




                                                                          Exh 6
